The defendant and codefendant Vishnudatt Nisthalal were both convicted, after a joint jury trial, of murder in the second degree in connection with the shooting death of victim Yamile Puentes during the early morning hours of January 18, 1993, in the vicinity of the intersection of 37th Road and 77th Street in Jackson Heights, Queens. For the reasons stated at length in our decision on the codefendant’s appeal (see People v Nisthalal, 87 AD3d 702 [2011] [decided herewith]), we agree with the defendant that his conviction was against the weight of the evidence (see People v Fortunato, 70 AD3d 851 [2010]; People v Zephyrin, 52 AD3d 543 [2008]; People v Giocastro, 210 AD2d 254 [1994]). We note in this regard that the admission into evidence at trial of the defendant’s largely exculpatory statement to the police does not warrant a contrary result.
In view of the foregoing, we have no occasion to consider the defendant’s remaining contentions. Mastro, J.P, Hall, Lott and Cohen, JJ., concur.